REASONS FOR ALLOWANCE
Claims 1-9, 12-18 and 20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: Diensthuber is taken to be the closest prior art of record. Diensthuber teaches that each of the inner shoulder lateral grooves extends from the inner tread edge to the inner main groove, as well as teaching that each sipe similarly extends from the inner tread edge to the inner main groove, and there is no teaching, suggestion, or motivation in the prior art of record to modify Diensthuber such that each inner shoulder lateral groove extends from the inner tread edge and terminates in the land portion, and each inner shoulder sipe connects between the inner main groove and a shoulder lateral groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 30, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 1, 2022